                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KELVIN W. SELLARS,                         )
                                           )
                    Petitioner,            )
                                           )
      v.                                   )          1:18CV956
                                           )
ERIK A. HOOKS,                             )
                                           )
                    Respondent.            )


                                        ORDER

      On June 19, 2019, the Recommendation of the United States Magistrate

Judge was filed and notice was served on the parties pursuant to 28 U.S.C. §

636. [Docs. #14, #15.] Petitioner objected to the Recommendation. [Doc. #16.]

      The court has appropriately reviewed the portions of the Recommendation to

which objection was made and has made a de novo determination which is in

accord with the Magistrate Judge’s report. The court therefore adopts the

Recommendation.

      IT IS THEREFORE ORDERED that Respondent’s motion for summary

judgment [Doc. #5] is GRANTED, and that the Petition [Doc. #1], as amended, is

DISMISSED, for failure to apply to the United States Court of Appeals for the

Fourth Circuit for an order authorizing this district court to consider the current

amended petition as required by 28 U.S.C. § 2244. A judgment dismissing this

action will be entered contemporaneously with this Order. Finding no substantial
issue for appeal concerning the denial of a constitutional right affecting the

conviction, nor a debatable procedural ruling, a certificate of appealability is not

issued.

      This the 13th day of September, 2019.


                                              /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                           2
